DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended as per Applicant’s amendment filed on November 18, 2022.  Claim 2 has been canceled.  Claim 21 is newly added.  Claims 1 and 3-21 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-20 of U.S. Patent No. 11,126,305. 

Present Application
US Patent 11,126,305
1. An optical sensor system for placement under a display panel for detecting and/or imaging light returned from an object on top of the display panel, 

the optical sensor comprising a microlens structure having a front side with an array of light focusing elements and an opaque back side with an array of optically transparent apertures aligned with the focusing elements, and 

a sensor array of optical detector pixels facing the back side of the microlens structure, 

wherein each aperture is aligned with at least one of said optical detector pixels, 

wherein the optical sensor system is configured such that light returned from the object can be focused by the microlens structure onto the sensor array through the transparent apertures, and wherein the optical sensor system is configured such that light returned from the object within a predefined range of incident angles is focused by the microlens structure to the sensor array 

whereas light returned from the object outside said predefined range of incident angles is not detected

1. A fingerprint optical sensor system for placement under a display panel for detecting and imaging light returned from a fingerprint on top of the display panel, 

the optical sensor comprising a microlens structure having a front side with an array of light focusing elements and an opaque back side with an array of optically transparent apertures aligned with the focusing elements, and 

a sensor array of optical detector pixels facing the back side of the microlens structure, 

wherein each aperture is aligned with at least one of said optical detector pixels, 

wherein the fingerprint optical sensor system is configured for focusing by the microlens structure light returned from the fingerprint with an incident angle of less than or equal to a predefined value onto the sensor array, and 





for preventing detection of light returned from the fingerprint with an incident angle of more than said predefined value.



7. The optical sensor system according to claim 1, wherein reflective material is attached to the back side of the microlens structure to form the transparent apertures and such that light incident on the back side of the inside of the microlens is either transmitted through the transparent aperture or reflected by the reflective material.

7. The optical sensor system according to claim 1, wherein reflective material are attached to the back side of the microlens structure to form the transparent apertures and such that light incident on the back side of the inside of the microlens is either transmitted through the transparent aperture or reflected by the reflective material.

8. The optical sensor according to claim 1, wherein a metal foil is attached to the back side of the microlens structure such that the back side of the microlens structure is reflective towards the front side of the microlens structure.


8. The optical sensor system according to claim 1, wherein a metal foil is attached to the back side of the microlens structure such that the back side of the microlens structure is reflective towards the front side of the microlens structure.


9. The optical sensor according to claim 8, wherein the transparent apertures are provided as holes in the metal foil.


9. The optical sensor system according to claim 8, wherein the transparent apertures are provided as holes in the metal foil.


10. The optical sensor according to claim 1, wherein the sensor array comprises at least one pixel for each focusing element.

10. The optical sensor system according to claim 1, wherein the sensor array comprises only one pixel for each focusing element.

11. The optical sensor according to claim 1, wherein a plurality of neighbouring pixels of the sensor array is assembled in groups, and 

wherein each group of pixels is configured to function as one active pixel such that the sensor array comprises only one active pixel for each focusing element.

11. The optical sensor system according to claim 1, wherein a plurality of neighbouring pixels of the sensor array is assembled in groups.

12. The optical sensor according to claim 1, wherein the distance between the front side and the back side of the microlens structure is less than 100 μm.

12. The optical sensor system according to claim 1, wherein the distance between the front side and the back side of the microlens structure is less than 400 μm or less than 100 μm.

13. The optical sensor according to claim 1, wherein the focusing elements have a diameter of less than 30 μm.

13. The optical sensor system according to claim 1, wherein the focusing elements have a diameter of less than 100 μm or less than 30 μm.

14. The optical sensor according to claim 1, wherein the focusing elements is configured to have a back focal length of less than 15 μm.

14. The optical sensor system according to claim 1, wherein the focusing elements is configured to have a back focal length of less than 30 μm or less than 15 μm.

15. The optical sensor according to claim 1, wherein the apertures in the microlens structure have an area of less than 200 μm.sup.2.

15. The optical sensor system according to claim 1, wherein the apertures in the microlens structure have an area of less than 800 μm.sup.2 or less than 200 μm.sup.2.

16. The optical sensor according to claim 1, wherein the sensor array is mounted with a predefined distance to the back side of the microlens array such that the sensor array is spaced from the apertures.

16. The optical sensor system according to claim 1, wherein the sensor array is mounted with a predefined distance to the back side of the microlens array such that the sensor array is spaced from the apertures.

17. The optical sensor according to claim 1, further comprising at least one infrared light source for transmitting light towards the front side of the microlens structure such that IR light is incident of an object on top of the display panel.

17. The optical sensor system according to claim 1, further comprising at least one infrared light source for transmitting light towards the front side of the microlens structure such that IR light is incident on the fingerprint on top of the display panel.

18. The optical sensor according to claim 1, configured to utilize light from a light emitting display panel.

18. The optical sensor system according to claim 1, configured to utilize light from a light emitting display panel.

19. The optical sensor according to claim 1, wherein the microlens structure is manufactured in a polymeric material by injection moulding or by film pressing.

19. The optical sensor system according to claim 1, wherein the microlens structure comprises a polymeric material.


20. An image recognition device in the form of a fingerprint detector, comprising an optical sensor system according to claim 1, a storage unit for storing image information and a processing unit for processing the signal from the sensor array in order to recognize an image.
20. An image recognition device, comprising an optical sensor system according to claim 1, a storage unit for storing image information and a processing unit for processing the signal from the sensor array in order to recognize an image.












4. The optical sensor according to claim 1, wherein each focusing element is configured to focus and/or image light returned from the object to at least one corresponding pixel on the sensor array.

6. The optical sensor system according to claim 1, wherein the microlens structure is configured to reflect at least part of the returned light having an incident angle of more said predefined value towards the front side of the microlens array.


2. The optical sensor system according to claim 1, wherein the optical sensor system is configured such that light returned from the object within a predefined range of incident angles is focused by the microlens structure to the sensor array whereas light returned from the object outside said predefined range of incident angles is not detected.

3. The optical sensor system according to claim 2, wherein the predefined range of incident angles is 40 degrees, or 30 degrees, or 20 degrees, or 16 degrees, or 10 degrees or 6 degrees.


5. The optical sensor system according to claim 2, wherein the microlens structure is configured to absorb at least part of the light returned from the object outside said range of incident angles.

6. The optical sensor system according to claim 2, wherein the microlens structure is configured to reflect at least part of the light returned from the object outside said predefined range of incident angles.








2. The optical sensor system according to claim 1, wherein the predefined value of the incident angle is 10 degrees.

3. The optical sensor system according to claim 1, wherein the predefined value of the incident angle is 5 degrees.

4. The optical sensor system according to claim 1, wherein each focusing element is configured to focus and/or image returned light to at least one corresponding pixel on the sensor array.

5. The optical sensor system according to claim 1, wherein the microlens structure is configured to absorb at least part of the returned light having an incident angle of more said predefined value.




















Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1, 7-20 of the present application overlap and encompass the scope of claims 1, 7-20 of US Patent 11,126,305, and vice-versa.  Therefore, it would be obvious to a person of ordinary skill to broaden the scope of claims 1, 7-20 of US Patent 11,126,305 to that of claims 1, 7-20 of the present application for the well-known purpose of having a broader scope of patent protection, and consequently, more products in the industrial applicability which are patent protected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 10, 13, 16, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20180301494 A1, Filed April 17, 2018).
As to claim 1, Park discloses an optical sensor system for placement under a display panel for detecting and/or imaging light returned from an object on top of the display panel (Park at Figs. 16-17, fingerprint sensor 1100; ¶ [0032]), 
the optical sensor comprising a microlens structure having a front side with an array of light focusing elements (Park at Figs. 2-3, in particular, micro lenses 140 including planarization layer 150) and 
an opaque back side with an array of optically transparent apertures aligned with the focusing elements (Park at Figs. 2-3, in particular, grid pattern 130; ¶ [0130] discloses “A grid pattern 130 may be provided on the first surface 100a of the substrate 100. The grid pattern 130 may also be referred to herein as a “light-impeding pattern,” as it may reflect, block, or otherwise impede oblique light L1 from passing to a photoelectric conversion region PD. In some embodiments, the grid pattern 130 may be referred to herein as a “light-reflecting pattern” or a “light-blocking pattern” when it reflects or blocks, respectively, oblique light L1.”), and 
a sensor array of optical detector pixels facing the back side of the microlens structure, wherein each aperture is aligned with at least one of said optical detector pixels (Park at Figs. 2-3, in particular, photo electric conversion regions PD; ¶ [0047] discloses “In some embodiments, an opening 132 may be centered with respect to (i.e., aligned with a center of) a lens 140 and/or a photoelectric conversion region PD, as illustrated in FIG. 2. Accordingly, the direct light L2 may be selectively provided from the lens 140 (e.g., from the center thereof) to the photoelectric conversion region PD (e.g., to the center thereof),”, 
wherein the optical sensor system is configured such that light returned from the object can be focused by the microlens structure onto the sensor array through the transparent apertures (Park at Figs. 2-3, 16-17; ¶ [0055]), and 
wherein the optical sensor system is configured such that light returned from the object within a predefined range of incident angles is focused by the microlens structure to the sensor array (Park at Figs. 2-3, in particular, direct light L2 is detected; ¶ [0046]-[0047] discloses “Here, the direct light L2 may be defined as a portion/fraction of the light L with an incident angle of about 0° to about 15°.”) whereas light returned from the object outside said predefined range of incident angles is not detected (Park at Figs. 2-3, in particular, oblique light L1 is not detected).
As to claim 4, Park discloses the optical sensor according to claim 1, wherein each focusing element is configured to focus and/or image light returned from the object to at least one corresponding pixel on the sensor array (Park at Figs. 2-3, in particular).
As to claim 5, Park discloses the optical sensor system according to claim 2, wherein the microlens structure is configured to absorb at least part of the light returned from the object outside said range of incident angles (Park at Figs. 2-3, in particular; oblique light L1; ¶ [0130], blocking the light is analogous to absorbing the light).
As to claim 6, Park discloses the optical sensor system according to claim 2, wherein the microlens structure is configured to reflect at least part of the light returned from the object outside said predefined range of incident angles (Park at Figs. 2-3, in particular; oblique light L1; ¶ [0130]).
As to claim 10, Park discloses the optical sensor according to claim 1, wherein the sensor array comprises at least one pixel for each focusing element (Park at Figs. 2-3, in particular). 
As to claim 13, Park discloses the optical sensor according to claim 1, wherein the focusing elements have a diameter of less than 30 μm (Park at ¶ [0053], the diameter is necessarily less than 30µm if the curvature radius of microlens is between 2.8 and 3.0 µm).
As to claim 16, Park discloses the optical sensor according to claim 1, wherein the sensor array is mounted with a predefined distance to the back side of the microlens array such that the sensor array is spaced from the apertures (Park at Fig. 3, in particular).
As to claim 21, Park discloses an optical sensor system for placement under a display panel for detecting and/or imaging light returned from an object on top of the display panel (Park at Figs. 16-17, fingerprint sensor 1100; ¶ [0032]), 
the optical sensor comprising a microlens structure having a front side with an array of light focusing elements (Park at Figs. 2-3, in particular, micro lenses 140 including planarization layer 150) and 
an opaque back side with an array of optically transparent apertures aligned with the focusing elements (Park at Figs. 2-3, in particular, grid pattern 130; ¶ [0130] discloses “A grid pattern 130 may be provided on the first surface 100a of the substrate 100. The grid pattern 130 may also be referred to herein as a “light-impeding pattern,” as it may reflect, block, or otherwise impede oblique light L1 from passing to a photoelectric conversion region PD. In some embodiments, the grid pattern 130 may be referred to herein as a “light-reflecting pattern” or a “light-blocking pattern” when it reflects or blocks, respectively, oblique light L1.”), and 
a sensor array of optical detector pixels facing the back side of the microlens structure, wherein each aperture is aligned with at least one of said optical detector pixels (Park at Figs. 2-3, in particular, photo electric conversion regions PD; ¶ [0047] discloses “In some embodiments, an opening 132 may be centered with respect to (i.e., aligned with a center of) a lens 140 and/or a photoelectric conversion region PD, as illustrated in FIG. 2. Accordingly, the direct light L2 may be selectively provided from the lens 140 (e.g., from the center thereof) to the photoelectric conversion region PD (e.g., to the center thereof)”, 
wherein the optical sensor system is configured such that light returned from the object can be focused by the microlens structure onto the sensor array through the transparent apertures (Park at Figs. 2-3, 16-17; ¶ [0055]), 
wherein each focusing element is configured to focus and/or image light returned from the object to at least one corresponding pixel on the sensor array (Park at Figs. 2-3, microlenses 140), 
wherein the microlens structure is configured to absorb or reflect at least part of the light returned from the object outside said range of incident angles (Park at Figs 2-3; ¶ [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0301494 A1, Filed April 17, 2018).
As to claim 3, Park discloses the optical sensor system according to claim 2, wherein the predefined range of incident angles is 40 degrees, or 30 degrees, or 20 degrees, or 16 degrees, or 10 degrees or 6 degrees (Park at Fig. 3, in particular.  MPEP 2144.05(II) establishes that optimization of ranges is obvious).
As to claim 20, Park discloses an image recognition device in the form of a fingerprint detector (Park at ¶ [0055]), comprising an optical sensor system according to claim 1 (See rejection of claim 1 above), 
a storage unit for storing image information and a processing unit for processing the signal from the sensor array in order to recognize an image (Examiner takes an official notice that processors for mapping or matching captured fingerprints to fingerprints stored in a database, e.g. The FBI fingerprint matching system, is well-known in the art, and hence, obvious for a person of ordinary skill to provide for the well-known purpose of identifying a person associated with a captured fingerprint).1
Claims 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0301494 A1, Filed April 17, 2018) in view of He (US 20170270342 A1, Published September 21, 2017).
As to claim 7, Park discloses the optical sensor system according to claim 1.
Park does not disclose that reflective material is attached to the back side of the microlens structure to form the transparent apertures and such that light incident on the back side of the inside of the microlens is either transmitted through the transparent aperture or reflected by the reflective material.
However, He does disclose that reflective material is attached to the back side of the microlens structure to form the transparent apertures and such that light incident on the back side of the inside of the microlens is either transmitted through the transparent aperture or reflected by the reflective material (He at Figs. 17B, 18, top electrode 2134 is metal as depicted in Fig. 24 which is known to be reflective.  Also, top electrode 2143 is ostensibly attached to the back side of top layer 2136 which corresponds to the micro lens structure.  corresponds to the microlens structure.  ¶ [0142]-[0143] discloses “A capacitive sensor plate or a top electrode 2134 of the capacitive sensor for capacitive sensing is disposed over a photodetector 2133 and includes a hole or opening 2138 on the sensor plate 2134 to function also as a collimator of light for directing light onto the photodetector 2133.” Fig. 25; J [0170]. See also Fig. 28, metal layer 705 with aligned holes 705; [0176]).
Park discloses a base imaging detection system upon which the claimed invention is an improvement. He discloses a comparable imaging detection system which has been improved in the same way as the claimed invention. Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of He to that of Park for the predictable result of providing a hybrid fingerprint sensor device incorporating both an optical sensor and a capacitive sensor in each hybrid sensing pixel (He at Figs. 17-18; 4 [0144)).
As to claim 8, Park discloses the optical sensor according to claim 1.
Park does not disclose that a metal foil is attached to the back side of the microlens structure such that the back side of the microlens structure is reflective towards the front side of the microlens structure.
However, He does disclose that a metal foil is attached to the back side of the microlens structure such that the back side of the microlens structure is reflective towards the front side of the microlens structure (He at Figs. 17B, 18, top electrode 2134 is metal as depicted in Fig. 24 which is known to be reflective. Also, top electrode 2143 is ostensibly attached to the back side of top layer 2136 which corresponds to the microlens structure. § [0142]. See also Fig. 28, metal layer 705 with aligned holes 705; ¶ [0176]).
Park discloses a base imaging detection system upon which the claimed invention is an improvement. He discloses a comparable imaging detection system which has been improved in the same way as the claimed invention. Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of He to that of Park for the predictable result of providing a hybrid fingerprint sensor device incorporating both an optical sensor and a capacitive sensor in each hybrid sensing pixel (He at Figs. 17-18; 4 [0144)).
As to claim 9, the combination of Park and He discloses the optical sensor according to claim 8, wherein the transparent apertures are provided as holes in the metal foil (He at Fig. 17B, openings 2138; Fig. 18 openings 2223; ¶ [0144]).
Claims 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180301494 A1, Filed April 17, 2018) in view of Zhang (US 20190171861 A1, Filed May 24, 2017).
As to claim 12, Park discloses the optical sensor according to claim 1.
Park does not disclose that the distance between the front side and the back side of the microlens structure is less than 100 μm.
However, Zhang does disclose that the distance between the front side and the back side of the microlens structure is less than 100 μm (Zhang at Fig. 7 discloses that microlens 5 is 5µm and transparent medium layer 4 is 16µm for a total of 21µm).
Park discloses a base light guide structure upon which the claimed invention is an improvement. Zhang discloses a comparable light guide structure which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add or substitute the teachings of Zhang into that of Park for the predictable result of providing an opaque light blocking layer (Zhang at ¶ [0041]).
As to claim 14, Park discloses the optical sensor according to claim 1.
Park does not disclose that the focusing elements is configured to have a back focal length of less than 15 μm.
However, Zhang does disclose that the focusing elements is configured to have a back focal length of less than 15 μm (Zhang at Fig. 7, transparent medium layer 4 is 16µm.  MPEP 2144.04(IV) establishes that changes in size or proportion is obvious).
Park discloses a base light guide structure upon which the claimed invention is an improvement. Zhang discloses a comparable light guide structure which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add or substitute the teachings of Zhang into that of Park for the predictable result of providing an opaque light blocking layer (Zhang at ¶ [0041]).
As to claim 15, Park discloses the 

optical sensor according to claim 1.
Park does not disclose that the apertures in the microlens structure have an area of less than 200 μm2.
However, Zhang does disclose that the apertures in the microlens structure have an area of less than 200 μm2 (Zhang at Fig. 7 discloses that the apertures in light blocking layer 3 are (500nm)2.).
Park discloses a base light guide structure upon which the claimed invention is an improvement. Zhang discloses a comparable light guide structure which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add or substitute the teachings of Zhang into that of Park for the predictable result of providing an opaque light blocking layer (Zhang at ¶ [0041]).
Claims 11, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180301494 A1, Filed April 17, 2018) in view of Ling (US 20190286869 A1, Filed December 19, 2017).
As to claim 11, Park discloses the optical sensor according to claim 1.
Park does not disclose that a plurality of neighbouring pixels of the sensor array is assembled in groups, and wherein each group of pixels is configured to function as one active pixel such that the sensor array comprises only one active pixel for each focusing element.
However, Ling does disclose that a plurality of neighbouring pixels of the sensor array is assembled in groups, and wherein each group of pixels is configured to function as one active pixel such that the sensor array comprises only one active pixel for each focusing element (Ling at Figs. 3-4; ¶ [0091]-[0092]).
Park discloses a base fingerprint sensor device upon which the claimed invention is an improvement.  Ling discloses a comparable fingerprint sensor device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Park the teachings of Ling for the predictable result of providing clearer fingerprint images or increasing mechanical strength of the substrate (Ling at ¶ [0029]).
As to claim 17, Park discloses the optical sensor according to claim 1.
Park does not disclose at least one infrared light source for transmitting light towards the front side of the microlens structure such that IR light is incident of an object on top of the display panel.
However, Ling does disclose at least one infrared light source for transmitting light towards the front side of the microlens structure such that IR light is incident of an object on top of the display panel (Ling at Fig. 3; ¶ [0093]).
Park discloses a base fingerprint sensor device upon which the claimed invention is an improvement.  Ling discloses a comparable fingerprint sensor device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Park the teachings of Ling for the predictable result of providing clearer fingerprint images or increasing mechanical strength of the substrate (Ling at ¶ [0029]).
As to claim 18, Park discloses the optical sensor according to claim 1.
Park does not disclose the optical sensor is configured to utilize light from a light emitting display panel.
However, Ling does disclose the optical sensor is configured to utilize light from a light emitting display panel (Ling at Fig. 3).
Park discloses a base fingerprint sensor device upon which the claimed invention is an improvement.  Ling discloses a comparable fingerprint sensor device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Park the teachings of Ling for the predictable result of providing clearer fingerprint images or increasing mechanical strength of the substrate (Ling at ¶ [0029]).
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180301494 A1, Filed April 17, 2018) in view Ichimura (US 20110013074 A1, Published January 20, 2011).
As to claim 19, Park discloses the optical sensor according to claim 1.
Park does not disclose that the microlens structure is manufactured in a polymeric material by injection moulding or by film pressing.
However, Ichimura does disclose that the microlens structure is manufactured in a polymeric material by injection moulding or by film pressing (Ichimura at ¶ [0028] discloses “The microlens array 12 is formed by, for example, injection molding with a material obtained by adding a colorant (light shied material) such as pigment or dye to a thermoplastic transparent resin material such as”) cycloolefin resin, polyolefin resin, or polycarbonate resin as a base material (first resin layer).”).  
Park discloses a base lens array upon which the claimed invention is an improvement. Ichimura discloses a comparable lens array which has been improved in the same way as the claimed invention. Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of Ichimura to that of Park for the predictable result of providing a lens array made of resin material such as cyclooefin, polyolefin, polycarbonate (Ichimura at ¶ [0028)).

Response to Arguments
Applicant's arguments filed with respect to claims 1, 3-21 have been fully considered but they are not persuasive.
Applicant contends that Park does not disclose the claimed subject matter of “the optical sensor system is configured such that light returned from the object within a predefined range of incident angles is focused by the microlens structure to the sensor array whereas light returned from the object outside said predefined range of incident angles is not detected” (Applicant’s Response (AR) at pp 8-14).
Examiner respectfully disagrees and submits that Park fully contemplates Applicant’s claimed invention as described above in the substantive rejection of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
12/01/2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also He at Fig. 1, and Ling at Fig. 7-9.